Citation Nr: 1137690	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  05-22 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, specifically including an anxiety disorder, of the atypical or generalized types, manic and chronic depressive illness, schizophrenia, and posttraumatic stress disorder (PTSD).  

(The issue of the Veteran's claim for restoration of service connection for schizophrenia due to clear and unmistakable is the subject of another decision under a different docket number.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active duty service from June 1969 until January 1972.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This case was previously before the Board in June 2010; at that time only this issue was remanded for additional development.

The Board notes that a June 2011 private medical record, from Dr. N.A.O. provides the Veteran with a new diagnosis of PTSD, indicating that the Veteran may now be claiming service connection for PTSD.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized issue from entitlement to service connection for a psychiatric disorder, specifically including an anxiety disorder, of the atypical or generalized types, and manic and chronic depressive illness to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.

The issues of service connection for the eyes, legs, and bad blood circulation have been raised by the record, as indicated in his September 2002 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he developed a psychiatric disorder in service.  Per his statements, including his July 2009 Written Brief Presentation, the Veteran argues that he was treated for a psychiatric disorder within weeks of his discharge from service and that the evidence of record indicates that he underwent a personality change in service.  

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons set forth below, the Board's remand has not been substantially complied with.

The Board also notes that prior to this case being returned to the Board, the Veteran submitted additional evidence, discussed herein, in regards to his claim without a waiver.  This evidence was not considered by the May 2011 Supplemental Statement of the Case; indeed one of the records is dated in June 2011 after the last Supplemental Statement of the Case.  Therefore, this additional evidence must be considered by the RO before further appellate review may be undertaken. See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010). 

The Board previously noted that the Veteran's service treatment records are negative as to any complaints of, or treatment for, psychiatric symptoms.  His December 1971 separation examiner found him to be psychiatrically normal.  However, in the year following his service, the Veteran reported psychiatric symptoms, which he has essentially claimed to have continued chronically since that time.

For example, in an August 1972 VA psychiatric examination, the Veteran reported concern over a change in his personality, reporting that he had previously been agreeable, fond of his friends and active in his work, but that he now shunned his friends, distrusted people, and had an urge to do something dramatic, like raping a girl, beating people, or going to jail.  The August 1972 VA examiner diagnosed the Veteran with passive aggressive reaction with inner tension, but mentally competent.  

The Veteran's medical record indicates continued complaints of and treatment for a mental condition in the year following service and other subsequent years.  A December 1973 examiner found the Veteran to be functioning at a schizophrenic level of the latent type; a full blown psychotic episode, unless the Veteran was submitted to psychiatric flow up, was foreseen.  In June 1984, the  VA examiner  noted that following a VA psychiatric examination and review of VA medical records review, the Veteran had a history of three hospitalizations for neuropsychiatric condition, specifically, schizophrenia, latent type.  The June 1984 VA examiner found the Veteran to have atypical anxiety disorder and borderline personality disorder, which was mostly secondary to his personality disorder.  The VA examiner also clarified that the disorder that was previously named latent schizophrenia, under DSM-II, became considered a borderline personality disorder under DSM-III criteria.  The examiner noted that the Veteran had a tendency for recurrent psychosis and that aggressive tendencies were prominent.  

The record thus indicates that the Veteran had a personality disorder following his service; the law provides that personality disorders are considered to be congenital or developmental disabilities for which service connection may not be granted.  See 38 C.F.R. §§ 3.303, 4.9, 4.127.
 
The Veteran has also submitted a recent private medical record, which is unclear as to whether it is by a psychiatrist, from Dr. N.A.O.  She found that "there is medical evidence diagnosing the condition as PTSD in conformance with the DSM-IV; credible supporting evidence that the claimed in-service stressor actually occurred, and there is medical evidence of a link between current symptomatology and the claimed in-service stressor so it is more probable than not he is presenting a PTSD or a nervous condition that is more probable than not service connected."

In contrast, the new VA examination provided in July 2010 found the Veteran to not meet any Axis I psychiatric disorder and found him to have signs and symptoms compatible with an antisocial personality disorder.  The Board notes that the VA examiner indicated that she did not provide any psychological testing in reaching her opinion and did not provide an adequate discussion as to the Veteran's claimed psychiatric disorder.   She did not discuss the medical evidence of record or reconcile the conflicting findings of record. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The RO/AMC should request a new VA medical opinion to address the claim.

Under 38 C.F.R. § 4.127, a disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.  The Veteran was not diagnosed with an actual psychiatric disorder for compensation purposes for years following his discharge from service.  However, the record demonstrates that the Veteran was previously diagnosed with a personality disorder and that he has had possible chronic psychiatric symptoms since within a year of his discharge from service.  Specifically, since the 1980s, the Veteran has been diagnosed with various psychiatric disorders in addition to his personality disorder.  

The Board also notes that while the case was with the agency of original jurisdiction (AOJ) after it was remanded, the Veteran provided additional private medical records that had not been associated with the claims file when it was originally certified to the Board.  These documents appear to contain or reflect medical determinations regarding the Veteran's claimed psychiatric disorder.  However, not only have these documents not been translated into English, they also were not previously considered by the VA examiner who concluded against the claim. The RO/AMC should thus obtain translations of the 3 pages from Dr. F.H.B.R.'s September 1984 Psychiatric Evaluation; 3 pages from Dr. L.R.V.'s July 1981 psychiatric evaluation; 2 pages from Dr. F.H.B.'s July 1995 evaluation; and any other Spanish language documents of record that have not already been translated.

The Board notes that in the July 2011 Brief, the Veteran's representative argued that given the Veteran's PTSD claim, his personnel folder needed to be obtained and associated with the claims file to determine if the Veteran underwent a personality change while in service.  Given the newly raised claim for PTSD, the Board finds that additional development associated with such a claim, including notice specific to such a claim, must be accomplished and associated with the claims file, as the RO may find necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall provide any development deemed necessary in regards to the PTSD aspect of the claim, including providing the appropriate VCAA notice regarding the claim.

2.  The RO/AMC shall obtain translations of all Spanish language documents associated with the claims file that have not already been translated, specifically including the 3 pages from Dr. F.H.B.R.'s September 1984 Psychiatric Evaluation; 3 pages from Dr. L.R.V.'s July 1981 psychiatric evaluation; 2 pages from Dr. F.H.B.'s July 1995 evaluation.

3.  After the previously discussed development has been accomplished, including any PTSD development and the association of translated medical records with the claims folder, the RO/AMC shall afford the Veteran an appropriate VA examination to ascertain the nature and etiology of any psychiatric disability, including PTSD, an adjustment disorder, an anxiety disorder, depression, schizophrenia, and any other psychiatric or personality disorder that may be present. Any and all indicated evaluations, studies and tests deemed necessary by the examiner shall be accomplished and the claims file shall be reviewed by the examiner. 

The examiner is requested to review all pertinent records associated with the claims file and a copy of this Remand, and following this review and the examination, which shall include any appropriate testing, render an opinion as to the following:

      a)  The examiner shall clarify the Veteran's current diagnosis and specifically comment on whether the Veteran has a diagnosis of PTSD, and/or any other psychiatric disorder, consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM); 

      b)  If the Veterans is diagnosed with a psychiatric disorder(s), whether it is at least as likely as not (a 50% probability or more) that any diagnosed psychiatric disorder is related to any event or incident in service or developed in service.  The examiner shall specifically address and reconcile his/her findings with the findings of the prior psychiatric examiners of record and clarify any change in the Veteran's diagnosis since his discharge based on the changes in analysis from the DSM-III to the DSM IV.

A clear rationale for all opinions shall be provided, with a discussion of the facts and medical principles involved. Copies of all pertinent records in the Veteran's claims, or in the alternative the claims file, file and a copy of this remand, must be made available to the examiner for review in connection with the examination.

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


